UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6429



JOSHUA BERNARD JOHNS,

                                           Petitioner - Appellant,

          versus


ALTON BASKERVILLE, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-01-58-AM)


Submitted:   July 12, 2001                 Decided:   July 20, 2001


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joshua Bernard Johns, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joshua Bernard Johns seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2000).   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    Accordingly,

we deny a certificate of appealability, deny Johns’ motion for a

writ of habeas corpus, and dismiss the appeal on the reasoning of

the district court.    See Johns v. Baskerville, No. CA-01-58-AM

(E.D. Va. Feb. 22, 2001).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  2